------.--
 ,.   '




            AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page I of l
                                                                                                                                                                 \7
                                                    UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                      United States of America                             JUDGMENT IN A CRIMINAL CASE
                                                     v.                                    (For Offenses Committed On or After November I, 1987)


                                  Manuel Xicalhua-Xicalhua                                 Case Number: 3:19-mj-21818

                                                                                           Antonio F. Yoon
                                                                                           Defendant's Attorney


            REGISTRATION NO. 74734298

            THE DEFENDANT:
             lZl pleaded guilty to count(s) 1 of Complaint
                                                          ---~----------------~~~~~~~-
             D was found guilty to count(s)
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                        Natu re of Offense                                                        Count Number(s)
            8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                               1

             D The defendant has been found not guilty on count(s)
                                                                                       ~-----------------~
             D Count(s)                                                                     dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                             '@ TIME SERVED                             D - - - - - - days

             lZl Assessment: $10 WAIVED lZl Fine: WAIVED
             lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative,                            charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and -
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Wednesday, May 1, 2019
                                          -~--      -,                                   Date of Imposition of Sentence
                           ,'-- - ---- (cc._----------
            Received        '----~
                            /·'
                                  J
                                        '-   --
                                                  ------ _· r--          _                #l/f, f!                w
                          DUSM                                          F~~=ED           u~J.¥n or           nADDDT>.T         nr nr<TT

                                                                        MAY 0 l 2019
            Clerk's Office Copy                               CLER/.\,!).~!. D~:STfllCT COURT                                         3:19-mj-21818
                                                            SOUTHERN DISTHICT OF CALIFORNIA
                                                           BY                          DEPUTY
